DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al. (US 2014/0037570 A1) as evidenced by Weyerhaeuser (Arborite CUF Brochure, 2018) and further in view of Whitehurst-2 et al. (US Patent No. 6,830 603).

In regard to claim 2, Whitehurst et al. teach a method for preventing decomposition of a (thio)phosphoric acid triamide (e.g. reducing nitrogen volatilization/decomposition of solutions comprising N-(n-butyl)-thiophosphoric triamide) (NBPT)) [Paragraph 0002], wherein NBPT reads on the general formula (I))
wherein 
X1 is S; 
R1 is C1-C20-alkyl; 
R2 is H; and 
R3, R4, R5, and R6 are independently of each other selected from the group consisting of H;
in a composition A comprising: 
(i) 	the (thio)phosphoric acid triamide(e.g. NBPT); and 
(ii) 	a fertilizer mixture comprising granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer (e.g. adding NBPT solutions to a phosphate coated granular urea fertilizer Arborite®)[Paragraph 0216-0217], wherein Arborite is a granular mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite uses a patented (US Patent 6,830,603) binding system to prepare urea granular products with soluble phosphate [Weyerhaeuser, Pg. 2, 4];
by adding a cation to the composition A, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].
	Whitehurst et al. discloses a fertilizer mixture in the form of Arborite®[Paragraph 0216-0217], wherein Arborite is a granular mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Whit regard to the claimed limitation “granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer […] wherein a weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4”, the granular Arborite component disclosed by Whitehurst meets the broadest reasonable interpretation in light of the specification of “a fertilizer mixture” comprising “granules of a urea-containing fertilizer” and also “granules of an additional P-containing fertilizer” within the claimed range. This is confirmed by Applicant’s Specification [Page 7, lines 29-31]: The term "fertilizer mixture (3)" also refers to granules, capsules, compartments or other units in which both the urea-containing fertilizer (3a) and the P-containing fertilizer (3b) are contained in one granule, capsule, compartment or unit. Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite is therefore inherently considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components). Whitehurst does not explicitly disclose wherein the granules of each of the urea-containing fertilizer and the P-containing fertilizer (e.g. Arborite) have a particle size within the range of 1 to 5 mm. Arborite is a patented phosphate coated urea fertilizer [Weyerhaeuser, Page 4] described in US Patent 6,830,603 (Whitehurst-2) as having preferred particle size granules greater than 2 mm which lies within Applicant’s range. Furthermore, Whitehurst-2 discloses varying phosphorous content of the coated product and as phosphorus content increases, nitrogen loses generally decrease [Column 35, lines 59-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate urea and P-containing granules with a weight ratio of the P-containing fertilizer within the claimed range to reduce nitrogen loss [Whitehurst-2, Column 35, lines 64-65]. One of ordinary skill in the art would have been motivated to determine macronutrient needs in order to provide nutrients required for the growth of the selected plant species.

	In regard to claim 16, Whitehurst et al. disclose the method according to claim 2, wherein the additional P-containing fertilizer is Arborite®[Paragraph 0216-0217]. Arborite is considered an NP fertilizer because Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1].

In regard to claim 22, Whitehurst et al. disclose the method of claim 2, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.

Applicant argues (Pgs. 10-11) the claim interpretation of the claimed limitation “granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer” is improper because the plain language reading of the element “an additional P-containing fertilizer” is that the P-containing fertilizer is not the same fertilizer as the urea-containing fertilizer. This argument is not persuasive because it runs counter to Applicant’s own definitions present in the Specification as originally filed [Page 7, lines 29-31]. “The term "fertilizer mixture (3)" also refers to granules, capsules, compartments or other units in which both the urea-containing fertilizer (3a) and the P-containing fertilizer (3b) are contained in one granule, capsule, compartment or unit.” Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite is therefore inherently considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components).

Applicant argues (Pg. 12) Whitehurst-2 does not provide motivation to increase the amount of phosphate int eh phosphate coated granular urea fertilizer described by Whitehurst to the amount claimed. This argument is not persuasive. Whitehurst-2 discloses varying phosphorous content of the coated product and as phosphorus content increases, nitrogen loses generally decrease [Column 35, lines 59-65]. Therefore, formulating urea and P-containing granules with a weight ratio of the P-containing fertilizer within the claimed range would lead to reduced nitrogen loss [Whitehurst-2, Column 35, lines 64-65]. Whitehurst-2 is considered to disclose this ratio as a result-effective variable (e.g. a variable which achieves a recognized result) and the determination of the optimum or workable ranges of said ratio can be determined through routine experimentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 10, 2022